Case 8:20-cv-00287-JVS-KES Document 215 Filed 05/11/20 Page 1 of 1 Page ID #:15606

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00287JVS(KESx)                                                Date     May 11, 2020

 Title             Federal Trade Commission v. OTA Franchise Corporation


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE RE RECEIVER


             On April 30, 2020, the Court ordered defendants OTA Franchise
Corporation et al. (collectively “OTA”) “to submit a business plan for each of the next
six months showing in detail projected income and expenses.” (Docket No. 169.) OTA
responded. (Docket No. 189-2.) At the Court’s direction and request (Docket No. 195),
the Federal Trade Commission (“FTC”) and the Monitor Thomas W. McNamara
(“Monitor”), respectively, provided their views. (Docket No. 197, 205.)

             Having reviewed and carefully considered the parties’ submissions, the
Court no longer believes that the business can be run in an economically viable manner
consistent with the law.

             OTA is ordered to show cause in writing within seven days why the Court
should not impose a receiver in order to preserve the assets of defendant entities and
terminate all payments authorized under Preliminary injunction, except household
expenses. The FTC and Monitor may file a response within three days thereafter.




                                                                                                         :         0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                           Page 1 of 1
